HonorableAllen C. Wilson                     Overruledby O-6344
CountyAttorney                               in so for as it conflicts
Kendallcounty
Boerne,Texas

Dear Sir:                    OpinionNo. O-1821
                             Re: Tax Assessor-Collector'sfees for
                                 assessingthe taxes of an independent
                                 school district.

Your requestfor an opinionof this departmentupon the above stated
question has been receivedand consideredby this department.

To be assuredthat ve understandyour questioncorrectly,we quote as
followsfrom your letter:

    "Art. 2792, R. C. 5. providesthat tha CountyTax Assessor-
    Collectormay charge independentschool districts1% for
    assessingand l$ for collectingthe taxes of the district.

    "The questionarises, in regard to the assessor'sfees only,
    whether this 1% is intendedto be l$ of the taxes due the
    districtor l$ of the assessedvalue for the district."

The applicableportionof Article2'792,R. C. S. 1925, as amendedby the
Acts 1937, 45th Legislature,p. 637, ch. 312, section1, providesas
follows:

    when a majorityof the Board of Trusteesof an Independent
    Districtprefer to have the taxes of their Districtassessed
    and collectedby the CountyAssessorand Collector,or collected
    only by the CountyTax Collector,same shall be assessedand
    collectedby said County Officersand turned over to the
    Treasurerof the IndependentSchool Districtfor which such
    taxes have been collected.... When the CountyAssessor  and
    Collectoris requiredto assess and collectthe taxes of
    IndependentSchoolDistrictshe shall respectivelyreceive
    one per cent (1%) for assessing,and one per cent (1%) for
    collectingsame."

This departmentheld in an opinionwritten by Hon. Scott Gaiws, Assistant
AttorneyGeneral,dated October29, 1931, addressedto A. E. Nabors,found
at p. 720, Volume 327, Letter Opinionsof the AttorneyGeneralof Texas,
Hon. Allen   C. Wilson, Page #2   (O-1821)



that under the provisionsof Article2792, RevisedCivil Statutesof
Texas the Tax Assessor-Collectorwas entitledto receivean amount equal
to the statutoryper cent of the taxes so assessedand not a per cent of
the taxablevaluesofthe propertyin the independentschool district.

You are respectfullyadvisedthat it is the opinionof this departmentthat
when the Comty Tax Assessor-Collector  is requiredto assess and collect
the taxes of independentschooldistric+sunder   Article 279, Revised
Civil Statutesof Texas, he shallbe entitledto receiveas his fees one
per cant (1%) of the amount of the taxes assessedfor the districtand
one per cent (1%) of the amount of the taxes collected.

Trustingthat this satisfactorily
                               answersyour inquiry,we are

                                             Yours very truly

                                      A‘JTORNE3   GENERALOFTEXAS

                                      s/Wm. J. Fanning



                                      BY
                                           Wm. J. Fanning
                                                Assistant

                                      s/ GrundyWilliams



                                      m
                                           GrundyWilliams
                                                  Assistant
Cu:jm-ldw

s/ GERAIDc.MAHH
ATTORNEYGERERALOFTEXAS

APPROVE3OPIRYOIV
               COMMITPE
BP B. W. B.